Citation Nr: 1448683	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  13-18 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for inflammatory arthritis with positive HLA B27.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.

3.  Entitlement to service connection for psychiatric disability, to include major depressive disorder, obsessive compulsive disorder, alcohol dependence, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for iridocyclytis.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to March 2001. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran and his father testified at a February 2013 hearing before a Decision Review Officer of the RO.  A transcript of the hearing is of record.

Recently, the United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the psychiatric issue on appeal.

The Board notes that the Veteran was previously represented in this appeal by a private attorney.  However, in an August 2014 letter, the Board notified the Veteran that VA had cancelled that attorney's authority to represent VA claimants, and VA can no longer recognize that private attorney as his representative.  This letter also informed the Veteran of his representation choices, and indicated that VA was going to delay any action on his case for 30 days to give him time to appoint another representative or let VA know that he wishes to represent himself.  The Veteran did not respond to this letter, therefore the Board will assume that the Veteran desires to proceed pro se.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


REMAND

In the VA Form 9 received by VA in September 2013, the Veteran requested a Travel Board hearing before a member of the Board.  Inasmuch as Travel Board hearings are scheduled by the RO, this case must be returned to the Philadelphia, Pennsylvania RO to arrange for such a hearing.

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the advancement of his appeal on the Board's docket.  Thereafter, the case should be processed in accordance with established appellate procedure.

By this remand, the Board intimates no opinion as to any final outcome warranted.


						(CONTINUED ON NEXT PAGE)


No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



